ORDER

PER CURIAM.
Defendant, the Robbins Law Firm, P.C., appeals from the judgment of the trial court denying its motion to quash execution of a foreign judgment obtained against it in the State of California. Defendant argues that the California judgment was void for lack of personal jurisdiction. The trial court entered a five page Judgment and Order setting out the basis for personal jurisdiction under California law. No error of law appears. An opinion reciting the facts and restating the principles of law would have no precedential value.
*711The judgment is affirmed in accordance with Rule 84.16(b).